DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gareis (6297454) in view of Ishitobi (4501928).
 	Re claim 7, Gareis discloses a communications cable comprising a jacket (43); a cable core comprising a plurality of twisted pairs of conductors (35) and a separator (20) positioned to separate each of the twisted pairs in the plurality of twisted pairs, wherein each of the conductors are covered, at least in part, by an insulation material (35a); and a metal foil tape (51) disposed around the cable core to surround the plurality of twisted pairs of conductors and positioned between the cable core and the jacket within the communications cable, the metal foil tape comprising a metal layer (col. 3, line 41, aluminum tape).
 	Gareis does not disclose the metal foil tape comprising a triboelectric coating applied directly on a surface of the metal layer; and a substrate disposed onto the metal layer as a second layer, wherein the triboelectric coating is different from the substrate.
 	Ishitobi discloses a metal foil tape (t, Figs 2) comprising a metal layer (t1); a triboelectric coating (t2, PVC col. 2, line 34) applied directly on a surface of the metal layer; and a substrate (t5, PET col. 5, line 17) disposed onto the metal layer as a second layer, wherein the triboelectric coating is different from the substrate. 

 	In the modified cable of Gareis, a charge affinity of the triboelectric coating (of Ishitobi comprising PVC) and a charge affinity of the insulation material (of Gareis, PVC, col. 4, line 2) surrounding each of the plurality of twisted pairs of conductors within the cable core are closer together than the charge affinity of the metal layer and the charge affinity of the insulation material surrounding each of the plurality of twisted pairs of conductors within the cable core, for the charge affinity values of the materials, please see applicant's specification, [0014]-[0019].
 	Re claim 8, Gareis discloses a communications cable comprising a jacket (43); a cable core comprising a plurality of twisted pairs of conductors (35) and a separator (20) positioned to separate each of the twisted pairs in the plurality of twisted pairs, wherein each of the conductors are covered, at least in part, by an insulation material (35a); and a metal foil tape (51) disposed around the cable core to surround the plurality of twisted pairs of conductors and positioned between the cable core and the jacket within the communications cable, the metal foil tape comprising a metal layer (col. 3, line 41, aluminum tape).

 	Ishitobi discloses a metal foil tape (t, Fig. 2) comprising a metal layer (t1); a substrate (t5, PET, col. 5, line 17) disposed onto the metal layer as a second layer; and a triboelectric coating (t3, PVC, col. 2, line 34) applied on a surface of the substrate, wherein the triboelectric coating is different from the substrate.
	It would have been obvious to one skilled in the art to modify the metal foil tape of Gareis by disposing a substrate onto the metal layer of Gareis disposing a triboelectric coating on a surface of the substrate as taught by Ishitobi to further protect the cable core.
 	In the modified cable of Gareis, a charge affinity of the triboelectric coating (of Ishitobi comprising PVC) and a charge affinity of the jacket (of Gareis, PVC, col. 3, line 35) surrounding each of the plurality of twisted pairs of conductors within the cable core are closer together than the charge affinity of the substrate (of Ishitobi comprising PET = -40 nC/J) and the charge affinity of the jacket (of Gareis, PVC = -100 nC/J) surrounding each of the plurality of twisted pairs of conductors within the cable core, for the charge affinity values of the materials, please see applicant's specification, [0014]-[0019].
Allowable Subject Matter
6.	Claims 1, 3, 4, and 6 are allowed.

Response to Arguments
7.	Applicant’s arguments with respect to claims 7 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

					Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847